Citation Nr: 1816209	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  13-25 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than December 6, 2007, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than December 30, 2011, for the assignment of a 100 percent rating for PTSD. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from January 1963 to December 1966.

This matter comes back before the Board of Veterans' Appeals (Board) on Remand from the United States Court of Appeals for Veterans Claims regarding a Board decision rendered in February 2017.  This matter was originally on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Diego, California.

In July 2016, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.  

The claims file is in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issue of whether there was clear and unmistakable error in the October 1997 rating decision denying service connection for PTSD has been raised by the record in a September 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Service connection for PTSD was established in an August 2010 Decision Review Officer (DRO) decision; and a 30 percent rating was assigned effective December 6, 2007.  The Veteran did not appeal either the rating or the effective date assigned.  

2.  The Veteran's claim for an effective date of 1997 for the award of a 100-percent evaluation for PTSD is a freestanding claim seeking an earlier effective date for the award of service connection for PTSD.

3.  A claim for an increased evaluation greater than 30 percent for PTSD was received in January 2011; the claim was denied in a March 2011 rating decision.  The Veteran was informed of the decision in a March 11, 2011, letter; new and material evidence was not received during the one-year period after the March 11, 2011, notification letter.

4.  A claim for an increased evaluation greater than 30 percent for PTSD was received on July 27, 2011.  It was factually ascertainable that the Veteran's PTSD was manifested by total occupational and social impairment on July 27, 2010, the date of his treating psychologist's letter "To Whom It May Concern."


CONCLUSIONS OF LAW

1.  The August 2010 DRO decision that granted service connection for PTSD and assigned a 30 percent disability evaluation effective December 6, 2007, is final.  38 U.S.C. § 7105(c) (2006); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010). 

2.  The Veteran's freestanding claim for an effective date earlier than December 6, 2007, for the grant of service connection for PTSD is not authorized by law.  38 U.S.C. §§ 5101, 5110, 7105 (2012); 38 C.F.R. §§ 3.400, 20.1103 (2017); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

3.  The March 2011 rating decision that denied an evaluation in excess of 30 percent for PTSD is final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

4.  Resolving all reasonable doubt in favor of the Veteran, the criteria for an effective date for a 100-percent evaluation for PTSD of July 27, 2010, but no earlier, have been met.  38 U.S.C. § 5110 (a) (2012); 38 C.F.R. § 3.400 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to a 100 percent disability rating from the date he first filed his claim for service connection for PTSD in January 1997.  

Historically, the Veteran filed his original claim for service connection for PTSD in January 1997.  Service connection for PTSD was denied in rating decisions in October 1997, September 2006, and July 2008.  Service connection for PTSD was eventually established in an August 2010 rating decision; and a 30 percent rating was assigned effective December 6, 2007.  On January 3, 2011, VA received the Veteran's supplemental claim for an increased rating for his PTSD.  In a March 2011 rating decision, a rating higher than 30 percent for service-connected PTSD was denied.  

On July 27, 2011, VA received the Veteran's request to reopen a claim; he specifically stated, "This is not an appeal."  In an October 2012 rating decision, the rating for PTSD with major depressive disorder and panic disorder was increased to 50 percent effective May 17, 2011, and 100 percent effective December 30, 2011.  In March 2013, VA received the Veteran's notice of disagreement with the effective date of his rating of 100 percent for PTSD.  

The Board denied the Veteran's claim for an earlier effective date of 1997 for the award of a 100-percent rating for PTSD in February 2017.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims (CAVC); and in October 2017, the Secretary and the Veteran filed a Joint Motion for Remand (JMR) which was granted by the CAVC in a November 2017 Order.  The parties to the JMR determined that the Board failed to provide an adequate reasons or bases on the grounds that it did not address whether the Veteran's statements in January and February 2007 were a submission of new and material evidence within the one-year period of a denial under 38 C.F.R. § 3.156(b), which would render the September 2006 denial of service connection for PTSD not final.  The case was remanded for the Board to determine whether the Veteran's submissions in January and February 2007 could warrant an effective date prior to December 30, 2011, for the assignment of a 100 percent rating for PTSD.     

The Board notes that this decision does not address the whether the Veteran's submissions in January and February 2007 could warrant an effective date prior to December 30, 2011, for the assignment of a 100 percent rating for PTSD.  Service connection was established in an August 2010 DRO Decision; the Veteran did not disagree with either the rating assigned or with the effective date of that decision within a year of the notification of that decision.  

Although the VA treatment records dated in September 2010 were received within a year of the August 2010 rating decision, they cannot be considered new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Once service connection was granted, the claim was substantiated; thus, there was no unestablished fact necessary to substantiate the claim.  Thus, the August 2010 DRO Decision is final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103. 
 
In Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the CAVC held that once a rating decision that establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error.  The CAVC noted that any other result would vitiate the rule of finality.  In other words, the CAVC found that there is no valid freestanding claim for an earlier effective date.  The CAVC held that if a freestanding claim for an earlier effective date is raised, an appeal in the matter should be dismissed.  There is no provision in the law for awarding an earlier effective date based simply on the presence of the disability. See Brannon v. West, 12 Vet. App. 32, 35 (1998).          

As such, to the extent that the Veteran has attempted to raise a freestanding earlier effective date claim and in light of Rudd, the Board finds that the Veteran's claim of entitlement to an earlier effective date for the award service connection for PTSD must be dismissed.

In this case, however, the Veteran has timely filed a claim for an earlier effective date for the assignment of a 100-percent disability evaluation prior to December 30, 2011; and the issue has been recharacterized as such. 

VA law and regulation provide that unless otherwise provided, the effective date of an award of increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C. § 5110 (a) (2012); 38 C.F.R. § 3.400 (2017).  Regulations also provide that the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (o)(1) (2017). 

The Board notes that the effective date of an award of increased compensation may, however, be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year from that date. 38 U.S.C. § 5110 (b)(2) (2012); 38 C.F.R. § 3.400 (o)(2) (2017).  The effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13Vet. App. 449 (2000). 

Three possible dates may be assigned depending on the facts of a case:  (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400 (o)(1) (2017)); (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400 (o)(2) (2017)); or (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400 (o)(2) (2017)).  See Harper v. Brown, 10 Vet. App. 125, 126 (1997). 

Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2) (2017). 

With regard to the terms "application" or "claim," the Board notes that once a formal claim for compensation has been allowed, receipt of a VA hospitalization report, a record of VA treatment or hospitalization will be accepted as an informal claim for increased benefits, and the date of such record will be accepted as the date of receipt of a claim.  38 C.F.R. § 3.157 (b)(1) (2017); see also 38 C.F.R. § 3.155 (a) (2017).

As noted above, service connection for PTSD was established in an August 2010 DRO decision; and a 30 percent rating was assigned effective December 6, 2007.  The Veteran did not appeal either the rating or the effective date assigned.  

In January 2011, the Veteran filed his claim for increased evaluation for his PTSD and submitted VA treatment records dated in September 2010 which appears to indicate an increase in his symptoms.  

The claim for an increased evaluation greater than 30 percent for PTSD was denied in a March 2011 rating decision; he was informed of the decision in a March 11, 2011, letter.    

In July 2011, the Veteran filed his claim for increased evaluation for his PTSD.  He specifically noted that his correspondence was not an appeal and that new evidence was attached.  The evidence attached was a document of the symptoms that the Veteran experienced; however, he had reported these symptoms at different times to VA providers and examiners.  In addition, the VA treatment records dated in January 2012 did not indicate that the Veteran's PTSD symptoms had increased in severity.  The Veteran's treating psychiatrist noted that his PTSD symptoms continued to be marked.  The psychiatrist noted that the Veteran had recurrent intrusive memories of Vietnam, was isolative and distant from others including close family, remained hyper alert with perimeter checks, was disturbed by reminders of Vietnam, had poor concentration and memory, poor sleep, depressed mood, and a sense of a short future.  The Veteran's treating psychologist noted that he had severe and incapacitating PTSD from his experiences in the Vietnam War; that he had disturbed sleep, frequent nightmares, intrusive thoughts about the war; that he avoided war movies or other things that remind him of the war; and that he felt estranged from everyone except his fellow veterans.  The psychologist noted that the Veteran was often anxious and depressed; that his attention, concentration and memory were severely impaired; and that he was basically unable to function socially or vocationally because of his PTSD.  In this case, the Veteran's PTSD symptoms and severity had been previously reported.  

The Board also notes that the Veteran reported that he had a GAF of 61 to 75 but noted that his GAF had been around 41 to 50.  

A Global Assessment of Functioning (GAF) score is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  According to DSM-IV, a GAF score of 71 to 80 indicates the examinee has, if at all, symptoms that are transient or expectable reactions to psychosocial stressors but no more than slight impairment in social, occupational or school functioning.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.    
    
When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  However, in this case, as the Veteran is not competent to assign a GAF score, the evidence cannot be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

As such, the evidence attached to the Veteran's July 2011 claim for an increased rating for his PTSD is not new and material evidence.  It was not until the VA examination on March 20, 2012, that an increase in PTSD symptoms and severity was noted.  At that time, the examiner assigned a GAF of 40.  

As the Veteran did not appeal the March 2011 rating decision, and as VA did not receive new and material evidence within one year of the notification of the March 2011 rating decision, the March 2011 rating decision is final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

As such, the Board finds that the date of claim for the purposes of determining whether an earlier effective date is warranted for the 100 percent evaluation, is July 27, 2011.  The remaining question, therefore, is when did the Veteran meet the criteria for a 100 percent evaluation?  38 C.F.R. §§ 3.155, 3.400(o)(2).  As noted above, three possible dates may be assigned depending on the facts of a case:  (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose); (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable); or (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim).

The Board notes that the Veteran's treating psychologist has consistently noted since July 27, 2010, that the Veteran had severe and incapacitating PTSD and that he had been basically unable to function socially or vocationally because of his PTSD.  As such, the Board finds that with resolving all reasonable doubt in the Veteran's favor, the Veteran has been totally disabled due to his PTSD since July 27, 2010.  As this is within one year of the Veteran's claim for increase dated July 27, 2011, an effective date of July 27, 2010, but no earlier, for a 100 percent evaluation is warranted.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an effective date earlier than December 6, 2007, for the grant of service connection for PTSD is dismissed.

Entitlement to an effective date of July 27, 2010, but no earlier, for the assignment of a 100 percent rating for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


